Citation Nr: 1106288	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  07-18 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for transitional cell carcinoma 
of the bladder as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to February 
1973.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

In his July 2006 notice of disagreement, the Veteran requested to 
be scheduled for a Decision Review Officer (DRO) hearing at his 
local RO.  He withdrew this request in writing in November 2006.  
This hearing request is thus deemed to have been withdrawn.

In March 2008, the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge.  A transcript of this hearing 
was prepared and associated with the claims file.

In August 2008, the Board remanded this case for additional 
development, and the case was returned for further appellate 
review.  In September 2009, this case was remanded for due 
process concerns, and it was subsequently returned to the Board 
for further appellate review.  

This case was most recently before the Board in May 2010, at 
which time the Board denied the Veteran's service connection 
claim.  The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In November 
2010, while the case was pending at the Court, the VA Office of 
General Counsel and the appellant's attorney filed a joint motion 
for remand, requesting that the Court vacate the Board's May 2010 
decision and remand the claim.  In November 2010, the Court 
granted the joint motion, vacating the Board's May 2010 decision 
and remanding the claim to the Board for compliance with 
directives that were specified by the joint motion.


FINDINGS OF FACT

1.  The January 2009 independent dosage assessment presents an 
adequate and probative radiation exposure estimate for purposes 
of determining the Veteran's claim of entitlement to service 
connection for transitional cell carcinoma of the bladder.

2.  The Veteran's transitional cell carcinoma of the bladder is 
not shown by the credible lay or medical evidence of record to 
have manifested within one year of his separation from service or 
to have been etiologically related to a disease, injury, or event 
in service, to include exposure to ionizing radiation.


CONCLUSION OF LAW

The Veteran does not have transitional cell carcinoma of the 
bladder that is the result of disease or injury incurred in or 
aggravated during active military service, including as due to 
exposure to ionizing radiation, nor may the Veteran's bladder 
cancer be presumed to have been incurred by service.  38 U.S.C.A. 
§§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.311 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Joint Motion for Remand

The Veteran has claimed entitlement to service connection for 
transitional cell carcinoma of the bladder, which he essentially 
contends developed as a result of exposure to ionizing radiation 
while working as an x-ray technician during service at the Naval 
Hospital at Camp Lejeune, North Carolina.  This claim was denied 
by the Board in a May 2010 decision based on the Board's 
determination that a January 2009 radiation dose assessment from 
an independent consultant with the Idaho State University 
Department of Physics was more probative than the September 2009 
radiation dose assessment from a specialist in radiology and 
diagnostic physics.

According to the November 2010 joint motion for remand, "The 
parties agree that a remand is warranted because it appears the 
Board did not fully address and apply 38 C.F.R. § 3.311(3)(i-ii) 
[sic]."  Specifically, it is concerned with the Board's failure 
to refer the Veteran's claim to an independent expert (or to 
explain why such referral is not necessary) following its own 
determination that such a referral was necessary pursuant to 
38 C.F.R. § 3.311(a)(3)(2010).

The relevant regulation, 38 C.F.R. § 3.311(a)(3), reads as 
follows:

Referral to independent expert. When necessary to reconcile 
a material difference between an estimate of dose, from a 
credible source, submitted by or on behalf of a claimant, 
and dose data derived from official military records, the 
estimates and supporting documentation shall be referred to 
an independent expert, selected by the Director of the 
National Institutes of Health, who shall prepare a separate 
radiation dose estimate for consideration in adjudication 
of the claim. For purposes of this paragraph:

(i) The difference between the claimant's estimate and dose 
data derived from official military records shall 
ordinarily be considered material if one estimate is at 
least double the other estimate. 

(ii) A dose estimate shall be considered from a "credible 
source" if prepared by a person or persons certified by an 
appropriate professional body in the field of health 
physics, nuclear medicine or radiology and if based on 
analysis of the facts and circumstances of the particular 
claim. 

To briefly summarize the relevant chronology in this case, a 
December 2004 Naval Dosimetry Center report verifies the 
Veteran's radiation exposure while serving as an x-ray technician 
at Camp Lejeune between May 1970 and February 1973.  This record 
indicates that the Veteran had been exposed to 00.103 rems of 
deep dose equivalent radiation from May 5, 1970, to December 31, 
1972.  This estimate serves as the dose data as derived by the 
official military records.

Based on the Naval Dosimetry Center's December 2004 estimate, the 
Chief Public Health and Environmental Hazards Officer (Under 
Secretary for Health) issued a March 2005 memorandum opining that 
it was unlikely the Veteran's transitional cell carcinoma of the 
bladder resulted from his exposure to ionizing radiation.  

An April 2005 opinion from the Director of the Compensation and 
Pension Service concludes there is no reasonable possibility that 
the Veteran's transitional cell carcinoma of the bladder resulted 
from his exposure to ionizing radiation in service.

A March 2008 letter from a former VA radiologist disputes the 
accuracy of the dose assessment contained in the official 
military records and attempts to quantify the Veteran's actual 
in-service radiation exposure.  While not providing a specific 
number, the radiologist concluded that the Veteran received up to 
ten times more radiation than he otherwise would have had he worn 
a lead apron.  

The August 2008 Board remand found that the March 2008 opinion 
satisfied the criteria of 38 C.F.R. § 3.311, and the Appeals 
Management Center (AMC) was directed to obtain a separate 
radiation dose estimate from an independent expert selected by 
the Director of the National Institutes of Health (NIH).  

The January 2009 independent radiation dose estimate was authored 
by Dr. G., a consultant with the Idaho State University 
Department of Physics.  This report reaches a separate radiation 
dose estimate of 6.281 rem with a corresponding bladder absorbed 
dose of 6.281 rad.  

In a February 2009 memorandum, the Chief Public Health and 
Environmental Hazards Officer concluded that it remained 
"unlikely that the Veteran's bladder cancer can be attributed to 
radiation exposure while in military service."

In September 2009, the Veteran submitted an alternate dose 
estimate from D.W., a specialist in radiology and diagnostic 
physics.  This report concludes that, "in a typical year [the 
Veteran] received a realistic minimum exposure of 40,000 mR and a 
reasonable maximum of 75,000 mR per year with an estimated 
absorbed tissue dose of 34,000 mrem to 65,000 mrem per year."  

(The Board notes that the information contained in the September 
2009 private assessment also appeared in an October 2008 report 
from the same specialist.  However, it is unclear that this 
report was actually in the claims file at the time of the January 
2009 assessment.  Even if it were of record at that time, the 
lack of reference to this estimate in the otherwise extremely 
thorough independent dosage assessment suggests that it was not 
actually seen by the independent consultant.  Resolving this 
uncertainty in favor of the Veteran, the Board will treat this 
assessment as if it was not of record at the time of the January 
2009 assessment for purposes of determining whether another 
dosage assessment was necessary under 38 C.F.R. § 3.311(a)(3).  
For the sake of clarity, the Board will continue to refer to the 
assessment in question as a September 2009 report, as the record 
contains no substantive discussion of the same evidence when it 
was submitted in October 2008.)

The May 2010 Board denial is based in large part on its finding 
the January 2009 radiation dose assessment more probative than 
the September 2009 radiation dose assessment.  The joint motion 
makes the following objection to the May 2010 decision: 

In assessing the competing opinions of record, and 
specifically when discussing the latter dosage estimates 
from [Dr. G.] and [W.D.], the Board concluded:
	
In the case at hand, the Board finds that both 
radiation dose assessments are highly probative.  
The Board notes that both physicists are 
professionally qualified to provide radiation dosage 
estimates.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board further notes that each doctor 
thoroughly explained his methodology, including the 
assumptions on which his estimates were based and the 
factors that went into each individual calculation.  
The Board finds that each estimate, when examined on 
its own terms, is internally consistent and, to that 
extent, is highly probative.  The Board further finds 
both estimates to be much more probative than the 103 
mrem estimate that was given by the Naval Dosimetry 
Center.

However, the Board must ultimately find the January 
2009 estimate of Dr. G. to be more probative than 
[W.D.'s] September 2009 assessment.  
	
	(R. at 15) (emphasis added).

Accordingly, the parties agree that once the Board 
determined that it had 'highly probative' estimates 
submitted from credible sources, (R. at 15), and one 
estimate was 'at least double' the other estimate, (R. at 
13-14), then section 3.311 appears to mandate an additional 
independent referral or, alternatively, an explanation by 
the Board of why the additional referral is not warranted.  
See 38 U.S.C. § 7104(d)(1); Allday v. Brown; Gilbert v. 
Derwinsky, both supra.  The Board did not do so.  

The joint motion directs the Board "to conduct a critical 
examination of the justification for its previous decision."  As 
always, it must set forward adequate reasons and bases for its 
findings and conclusions.

The Board notes that the joint motion does not call into question 
the Board's weighing of the competing dosage assessments 
themselves, nor does it direct the Board to more fully articulate 
the reasons and bases for why it found the January 2009 estimate 
to be more probative than the September 2009 assessment.  Rather, 
the joint motion finds fault with the Board's failure to explain 
why an additional independent referral for a new radiation dose 
estimate either should have been obtained or was not warranted.  

It abundantly clear that the joint motion is directing the Board 
to explain its failure to refer the Veteran's claim for an 
additional radiation dose estimate based on a material difference 
between the highly probative and credible estimates that were 
offered in January 2009 and September 2009.  The joint motion 
expressly cites 38 C.F.R. § 3.311(a)(3) and asserts the potential 
applicability of this regulation in light of the highly probative 
and conflicting radiation dose assessments as described above.
 
The Board finds, however, that 38 C.F.R. § 3.311(a)(3) is not 
applicable in the way that is suggested by the joint motion.  
Specifically, as plainly stated in the regulation itself, 
referral to an independent expert shall occur "[w]hen necessary 
to reconcile a material difference between an estimate of dose, 
from a credible source, submitted by or on behalf of a claimant, 
and dose data derived from official military records."  
38 C.F.R. § 3.311(a)(3) (emphasis added). 

The Board observes that the joint motion makes clear, not just by 
mere citation but through extensive quotation of the Board's May 
2010 decision, that the Board should consider the applicability 
of 38 C.F.R. § 3.311(a)(3) when attempting to reconcile 
conflicting radiation dose estimates from two private assessors.  
Nowhere in the regulation's plain language, applicable case law, 
or agency interpretation is it contemplated that the regulation 
at issue requires VA to obtain an independent assessment to 
reconcile conflicting estimates when neither assessment is 
classified as radiation dose data derived from official military 
records.  Consequently, the Board finds that 38 C.F.R. 
§ 3.311(a)(3) does not require referral of the conflicting dose 
estimates from January 2009 and September 2009 for an independent 
dosage assessment.

The Board further observes that the joint motion does not allege 
another independent referral is required based on the difference 
between the September 2009 specialist's estimated radiation 
exposure of between "a realistic minimum exposure of 40,000 mR 
and a reasonable maximum of 75,000 mR" and the dose data of 
00.103 mrems that actually was derived from official military 
records as reflected in the Naval Dosimetry Center's December 
2004 letter.  It does not, therefore, appear that compliance with 
the joint motion actually requires the Board to address whether 
it is necessary to refer the September 2009 estimate and the 
December 2004 estimate to an independent expert for 
reconciliation.  

However, given the obvious concerns that are implicated by the 
joint motion for remand, the Board will determine whether 
38 C.F.R. § 3.311(a)(3) mandates referral to an independent 
expert to reconcile the competing radiation dose assessments from 
December 2004 and September 2009.

As discussed above, when necessary to reconcile a material 
difference between an estimate of dose from a credible source, 
submitted by or on behalf of a claimant, and dose data derived 
from official military records, the estimates and supporting 
documentation shall be referred to an independent expert, 
selected by the Director of the NIH, who shall prepare a separate 
radiation dose estimate for consideration in adjudication of the 
claim.  38 C.F.R. § 3.311(a)(3).  The difference between the 
claimant's estimate and dose data derived from official military 
records shall ordinarily be considered material if one estimate 
is at least double the other estimate.  38 C.F.R. 
§ 3.311(a)(3)(i).  A dose estimate shall be considered from a 
"credible source" if prepared by a person or persons certified 
by an appropriate professional body in the field of health 
physics, nuclear medicine or radiology and if based on analysis 
of the facts and circumstances of the particular claim.  
38 C.F.R. § 3.311(a)(3)(ii).  

In the case at hand, the Board does not dispute that there is a 
material difference between the September 2009 dose assessment 
and the dose assessment contained in the official military 
records.  See 38 C.F.R. § 3.311(a)(3)(i).  Nor does the Board 
dispute that the September 2009 assessment was prepared by a 
credible source, even though it does ultimately find the 
September 2009 assessment to be less probative than the January 
2009 estimate.  See 38 C.F.R. § 3.311(a)(3)(ii). 

However, the Board finds that the 38 C.F.R. § 3.311(a)(3) duty to 
obtain an independent consultant's estimate had already been 
triggered by the March 2008 submission of the alternative 
radiation dosage figure, and it was satisfied by the January 2009 
report.  In order to fully explain the reasons behind this 
finding, the Board must first examine the circumstances of the 
first referral.

In December 2004, VA received a radiation dose estimate from the 
Naval Dosimetry Center.  This estimate was derived from the 
Veteran's official military records.  The Veteran submitted a 
March 2008 private dose assessment.  Based on this evidence, the 
Board found it necessary to remand this claim for an independent 
dose assessment.  

VA received a January 2009 independent dose estimate that it 
considered highly probative to the issue at hand.  As in its May 
2010 decision, the Board again finds that the January 2009 
independent dose estimate is adequate for purposes of deciding 
this claim.  This estimate was prepared by a physicist who 
possesses the necessary, education, training, and professional 
expertise to provide the requested radiation dosage estimate.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As will be 
discussed in more detail below, Dr. G. thoroughly explained his 
methodology, including the assumptions on which his estimate was 
based and the factors that went into each individual calculation.  
His report reflects a thorough review of the claims file, 
including statements made by the Veteran and fellow service 
members describing the conditions under which they served.  It 
specifically addresses assertions made by the Veteran and fellow 
service members reflecting that aprons were available but that 
there were not enough aprons to go around.  The resulting 
radiation dose estimate, when examined on its own terms, is 
internally consistent.  

The Board has considered whether an additional independent dose 
assessment was required following the submission of the September 
2009 and December 2010 private dose assessments.  If such a 
requirement is not found, the Board will determine whether the 
circumstances of the case otherwise necessitate referral of this 
claim for another independent dose assessment.  

First, the Board observes that the language of 38 C.F.R. 
§ 3.311(a)(3) itself does not require another referral following 
the completion of one independent assessment.  Nor is such a 
requirement suggested by applicable case law, and VA guidelines 
have not interpreted the regulation to contain such a mandate.  
In an absence of a contradictory indication from relevant 
authority, and based upon its own broader experience ensuring 
compliance with regulations involving the duty to assist, the 
Board finds that 38 C.F.R. § 3.311(a)(3) does not mandate another 
radiation dosage referral.  

In this respect, the Board finds the duty to obtain an 
independent radiation dosage estimate to be analogous to the duty 
to provide a medical examination or obtain a medical opinion 
under 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

As elaborated upon in McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in initial service connection claims, the VA must provide 
a VA medical examination where there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, or 
disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a disability 
may be associated with the veteran's service; and (4) 
insufficient competent medical evidence on file for VA to make a 
decision on the claim.  VA is also obligated to ensure that any 
such examination is adequate.  Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007) (once VA undertakes the effort to provide an 
examination when developing a service connection claim, even if 
not statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided).

As explained in McLendon, "It is the Secretary who is required 
to provide the medical examination when the first three elements 
of section 5103A(d)(2) are satisfied, and the evidence of record 
otherwise lacks a competent medical opinion regarding the 
likelihood of medical nexus between the in-service event and a 
current disability."  Id. at 85-6.  Consequently, once an 
adequate medical nexus opinion has been obtained, there is no 
longer insufficient competent medical evidence to decide the 
claim.  (As suggested above, the requirement that this opinion be 
sufficient to decide the claim is mandated by Barr, supra.)  
Because the four McLendon elements can no longer be satisfied 
once VA has obtained an adequate opinion, in such situations 
there is no longer a duty to provide an examination or opinion 
under 38 C.F.R. § 3.159(c)(4).

In the context of VA examinations, VA may find that an 
examination obtained pursuant to 38 C.F.R. § 3.159(c)(4) was 
inadequate for the purpose of deciding a claim.  Under such 
circumstances, the 38 C.F.R. § 3.159(c)(4) duty to assist has not 
been satisfied, and another examination is required. 

VA may discretionarily find that an additional examination or 
opinion is necessary following the appellant's submission of 
additional evidence, even if the Veteran has already been given 
an adequate examination under 38 C.F.R. § 3.159(c)(4).  However, 
the need for such an examination is determined by the facts of 
the case and is not triggered by VA regulation.  Such analysis is 
consistent with the notion that, once VA has satisfied its 
38 C.F.R. § 3.159(c)(4) duty to provide an examination or obtain 
an opinion, the Veteran's submission of new evidence does not 
automatically create a new obligation under that regulation.

Under the same principle, the Board finds that VA's 38 C.F.R. 
§ 3.311(a)(3) duty to refer a claim for an independent radiation 
dose assessment is satisfied once VA obtains an adequate dose 
assessment.  The discharge of this duty means that a second 
referral to an independent consultant is not required under 
38 C.F.R. § 3.311(a)(3).    

Because the January 2009 estimate was previously found to be 
adequate in the case at hand, the submission of the September 
2009 and December 2010 private specialist's estimates does not 
necessitate another referral barring a finding of inadequacy of 
the January 2009 assessment.  Nevertheless, consistent with the 
principles of Barr, the Board must determine whether any 
legitimate complaints of inadequacy were raised by the September 
2009 and December 2010 assessments.

While the evidence in question includes objections to the 
independent consultant's methodology and conclusions, a review of 
this evidence reveals only one challenge to the adequacy of the 
January 2009 estimate itself.  A September 2009 letter to the 
Veteran alleges that the January 2009 report contains neither the 
dose report nor the consultant's rationale.  W.D., the physicist 
who authored both estimates, objected that "It is very important 
for you to be able to review this report to see if it accurately 
depicts your work history.  I provided a detailed report based on 
interviews with you, the literature, and accepted practices.  I 
clearly spelled out how that dose was arrived at."  The Board 
has considered this allegation and rejects it as unfounded, as 
the January 2009 report clearly contains a thorough explanation 
of the methodology and rationale behind its dosage estimate.  The 
Board finds that the January 2009 report includes sufficient 
detail to allow for adequate expert review and is therefore 
adequate for purposes of resolving the Veteran's claim.  

Despite its finding the January 2009 estimate is adequate, the 
Board acknowledges that there are circumstances under which it 
would be appropriate to refer a claim for an independent dose 
estimate after one such estimate has already been obtained.  Such 
circumstances, however, are not present in this case.  

Following a thorough review of the dosage estimates of record, 
the Board finds that a new independent dosage assessment is not 
necessary in order to decide this claim.  The September 2009 and 
December 2010 dosage assessments, while probative to deciding the 
Veteran's claim, do not contain any information that would impact 
the January 2009 assessment.  The Board notes that the January 
2009 estimate relies on its own factual extrapolations and 
general military and technological literature when specific 
documented information is insufficient.  It observes that the 
September 2009 and December 2010 reports do not contain 
authoritative answers resolving any of the uncertainties that are 
readily acknowledged by the January 2009 report.  

Consequently, the Board finds that the differences between the 
January 2009, September 2009, and December 2010 reports are best 
resolved by weighing the probative value of each of the opinions.  
The Board further finds that no useful purpose would be served by 
referring this claim for yet another independent assessment.  And 
certainly, if the Board had found that a new independent referral 
was necessary following the submission of the September 2009 
assessment, such a conclusion would have been the outcome of a 
substantive determination that the record was inadequate rather 
than a procedural triggering by 38 C.F.R. § 3.311(a)(3).

II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States Code, 
concerning the notice and assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2010)).  In addition, VA published 
regulations, which were created for the purpose of implementing 
many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 
(2010)).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction.  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The VCAA notice requirements, however, may 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Dingess, supra; 
Pelegrini, supra.

The Board finds that the notification requirements of VCAA have 
been satisfied in this case.  In this regard, the Board notes 
evidentiary development letters dated in August 2004 and November 
2004 in which the RO advised the appellant of the evidence needed 
to substantiate his claim.  The November 2004 letter specifically 
informed the Veteran of how to establish service connection as a 
result of in-service radiation exposure.  These letters advised 
the Veteran of his and VA's responsibilities under VCAA, to 
include what evidence should be provided by him and what evidence 
should be provided by VA.  An October 2006 letter further advised 
the Veteran as to the type of evidence needed to substantiate 
both the disability rating and effective date elements of his 
claim, pursuant to the Court's holding in Dingess, supra.

The Board notes that the October 2006 letter was not issued prior 
to the initial adjudication of the Veteran's claim in November 
2005.  His claim, however, was subsequently readjudicated in a 
May 2007 statement of the case and a June 2009 supplemental 
statement of the case.  In any event, because service connection 
is being denied, the Board finds that any deficiencies in the 
content or timeliness of this notice letter would not be 
prejudicial.

The Board further finds that the duty to assist requirements of 
VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 
and 5103A.  Specifically, the Board finds that all obtainable 
evidence identified by the Veteran relative to the issue on 
appeal has been obtained and associated with the claims folder.  
In particular, the Board notes that the RO obtained the Veteran's 
service treatment records, service personnel records, radiation 
dose assessments, VA medical records, and the identified private 
medical records.  As discussed above, the Board finds the January 
2009 independent consultant's radiation dosage estimate to be 
adequate for the purpose of resolving this claim.  Also of record 
is a February 2009 etiology opinion from the Chief Public Health 
and Environmental Hazards Officer.

The evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further assistance 
to the Veteran with the development of evidence is required, nor 
is there notice delay or deficiency resulting in any prejudice to 
the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

III.  Service Connection

The Veteran has claimed entitlement to service connection for 
transitional cell carcinoma of the bladder, which he essentially 
contends developed as a result of his exposure to ionizing 
radiation while working as an x-ray technician during service at 
the Naval Hospital at Camp Lejeune, North Carolina.  The Board 
notes that his assignment to this facility from October 1969 to 
February 1973 is reflected in his service personnel records.  His 
personnel records also indicate that he attended Naval Hospital 
Corps School from June 1969 to October 1969, that he trained as 
an x-ray technician from May 1970 to July 1971, and that he was 
certified as an x-ray technician in August 1971.  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In general, applicable laws and regulations state that service 
connection may be granted for disability resulting from a disease 
or injury incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or 
injury occurred in service alone is not enough; there must be 
disability resulting from that condition or injury.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic disabilities, 
such as malignant tumors, if such is shown to have been 
manifested to a compensable degree within one year after the 
veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Notwithstanding the above, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that when a 
veteran is found not to be entitled to a regulatory presumption 
of service connection for a given disability the claim must 
nevertheless be reviewed to determine whether service connection 
can be established on a direct basis.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994). Thus, the fact that a veteran may not 
meet the requirements of a presumptive regulation would not in 
and of itself preclude him from establishing service connection 
as he may, in the alternative, establish service connection by 
way of proof of actual direct causation.

38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to ionizing radiation, and does not 
refer to any other type of radiation exposure.  

Pursuant to 38 C.F.R. § 3.311, 'radiogenic disease' is defined as 
a disease that may be induced by ionizing radiation, and 
specifically includes urinary bladder cancer.  38 C.F.R. § 
3.311(b)(2)(xiii) (2009).  Section 3.311(b)(5)(iv) requires that 
this disease become manifest five years or more after exposure.  
In the case at hand, the Veteran's cancer became manifest in 
2004, more than 30 years after his claimed radiation exposure.  

Section 3.311(a) calls for the development of a dose assessment 
where it is established that a radiogenic disease first became 
manifest after service, where it was not manifest to a 
compensable degree within any applicable presumptive period 
specified in either § 3.307 or § 3.309, and where it is contended 
that the disease is a result of exposure to ionizing radiation in 
service.

As discussed above, service connection for bladder cancer was 
previously denied in the Board's May 2010 decision.  Since that 
denial, no evidence has been added to the record to establish 
service connection on a presumptive basis or on a direct basis 
other than as due to ionizing radiation exposure.  These theories 
of entitlement therefore need not be further discussed, and the 
Board will focus its attention on determining whether direct 
service connection may be granted based on the Veteran's in-
service exposure to ionizing radiation.

In December 2004, the RO requested that the Naval Dosimetry 
Center verify the Veteran's radiation exposure while serving as 
an x-ray technician at Camp Lejeune between May 1970 and February 
1973.  The December 2004 response indicated that the Veteran had 
been exposed to 00.103 rems of deep dose equivalent radiation 
from May 5, 1970, to December 31, 1972.  

A March 2005 letter from the Undersecretary of Health advised 
that it was unlikely that the Veteran's transitional cell 
carcinoma of the bladder resulted from his exposure to ionizing 
radiation.  It further noted that exposure to 14.37 rads or less 
at age 21 provided a 99 percent credibility that there is no 
reasonable possibility that it is as likely as not that the 
Veteran's bladder cancer is related to exposure to ionizing 
radiation.  

Based on the Undersecretary's opinion, the Director of the 
Compensation and Pension Service concluded that there is no 
reasonable possibility that the Veteran's transitional cell 
carcinoma of the bladder resulted from his exposure to ionizing 
radiation in service.

The Veteran disputed this estimation of his exposure to ionizing 
radiation in service and cited two main reasons for the 
discrepancy.  First, he stated that he was regularly told to 
leave his radiation film badge in the control room, so he was 
actually exposed to much more ionizing radiation than was 
detected by his badge.  Second, he also contends that he often 
had to perform his duties as an x-ray technician, including 
holding down people who were being x-rayed, without wearing a 
lead apron.  The Veteran therefore believed that his radiation 
exposure would be much higher than might be projected based on 
the assumption that he was wearing his badge and proper 
protection.  

The Veteran submitted two letters from Dr. O., a former VA 
radiologist, to support his contention that the dosimetry 
information provided by the Naval Dosimetry Center was 
inaccurate.  In addition, an October 2005 letter describes a 
conversation Dr. O. had with Dr. R., a nuclear medicine physician 
and Radiation Safety Officer at the Fayetteville VA Medical 
Center.  Dr. R. stated that natural background radiation in North 
Carolina is approximately 300 millirems (mrems) per year.  This 
estimate includes the radiation that is received from cosmic 
radiation, soil, rocks, and the occasional diagnostic medical x-
ray procedure.  The Veteran's radiation film badge, however, 
indicated that he received 103 mrems from May 5, 1970, to 
December 31, 1972.  Because dosimetry readings were only 
available for a portion of the Veteran's time working in the 
Naval hospital, because the record contained corroborating 
statements regarding the Veteran's working conditions, and 
because the use of portable x-ray machines could be associated 
with increased radiation exposure to personnel, Dr. O. believed 
the radiation film badge record was open to challenge.

In March 2008, Dr. O. submitted a second letter that attempted to 
quantify the amount of radiation exposure received by the Veteran 
during service.  He cited the difficulties in establishing an 
exact figure, such as not knowing the kind of x-ray equipment the 
Veteran worked with and not knowing for how many hours the 
Veteran worked alongside each piece of equipment.  He stated that 
in all probability the Veteran worked with portable x-ray 
machines, fluoroscopic equipment, and angiography equipment.  He 
noted that radiation output is higher in such machines than it is 
with basic radiographic equipment.  Dr. O. noted that the Veteran 
and a co-worker had stated that they did not wear led aprons when 
they worked.  Based on the radiation absorption figures provided 
by a manufacturer of protective lead aprons, Dr. O. suggested 
that the Veteran received up to ten times more radiation than he 
otherwise would have had he worn a lead apron.  

According to 38 C.F.R. § 3.311(a)(3)(i), the difference between 
the claimant's estimate and dose data derived from official 
military records shall ordinarily be considered 'material' if one 
estimate is at least double the other estimate.  When necessary 
to reconcile a material difference between appellant's estimate 
of dose from a credible source, and dose data derived from 
official military records, the estimates and supporting 
documentation shall be submitted to an independent expert, 
selected by the Director of the NIH, who shall prepare a separate 
radiation dose estimate for consideration in adjudication of the 
claim.  

Under these provisions, the difference between the claimant's 
estimate and dose data derived from military sources shall 
ordinarily be considered material if one estimate is at least 
double the other estimate; and a dose estimate shall be 
considered from a credible source if prepared by a person or 
persons certified by an appropriate professional body in the 
field of health physics, nuclear medicine, or radiology, and if 
based on the facts or circumstances of the particular claim.  

Even though Dr. O. did not offer an alternative radiation dosage 
estimate, the concerns he raised about the legitimacy of the 
dosimetry information provided by the Naval Dosimetry Center, 
along with his own assessment that the Veteran may have received 
up to ten times more radiation than he would have had he worn a 
lead apron, were found sufficient by the Board in the August 2008 
remand to warrant obtaining a separate radiation dose estimate 
from an independent expert selected by the NIH. 

In January 2009, an independent radiation dose assessment was 
received from Dr. G., an independent consultant from the Idaho 
State University Department of Physics.  Dr. G. arrived at a 
separate radiation dose estimate of 6.281 rem with a 
corresponding bladder absorbed dose of 6.281 rad.  Dr G.'s report 
states that his separate radiation dose estimate is based upon 
factors "including criticism by the veteran and others of the 
dosimetry and use of protective equipment ... coupled with 
technical guidance, professional experience, and judgment."  He 
stated that his "separate radiation dose estimate is intended to 
be an overestimate of the dose in order to provide benefit of the 
doubt to the veteran." 

The January 2009 radiation dose assessment report provides a 
thorough explanation of the methodology used to arrive at the 
6.281 rem dose estimate.  According to the report, the 6.281 rem 
dose includes adjustments "for possible errors in the recorded 
film badge dose" and for errors involving "'missed dose,' which 
occurs when the dose received does not reach the limit of 
detection of the film badge."  Dr. G. also used dose estimates 
taken from "a large study on estimating historical radiation 
doses to a cohort of U.S. radiologic technologists ... (Simon et 
al., 2004; 2006)."  

Dr. G.'s report included a chart listing the distribution of 
annual film badge doses in hospitals for the years 1960 through 
1976 for the 90th, 95th, and 99th percentiles from the Simon 
study.  Dr. G. noted that doses are usually estimated in the 95th 
percentile for purposes of claim adjudication in order to provide 
a veteran-friendly overestimated dose.  Given that "concerns 
about the radiological safety conditions in the hospital were 
described by the veteran and in supporting letters (primarily 
restraining patients, sometimes without wearing protective lead 
aprons or film badges)" Dr. G. found it "appropriate to 
overestimate the dose using the 99th percentile level, which 
corresponds to 6.121 rem."  Dr. G. added an additional 0.160 rem 
dose assessment to account for medical bladder radiation doses 
the Veteran would have received during his four years of service.  
When added together, these numbers produce a total estimated 
radiation dose of 6.281 rem.

Based on Dr. G.'s radiation dose assessment, the Chief Public 
Health and Environmental Hazards Officer, in a February 2009 
memorandum, used the Interactive Radioepidemiological Program 
(IREP) of the National Institute for Occupational Safety and 
Health (NIOSH) to estimate the likelihood that the Veteran's 
bladder cancer was due to his in-service exposure to ionizing 
radiation.  Based on "the Veteran's exposure dose [being] 
regarded as having been received [as] a single acute exposure of 
6.821 rem in 1969 ... the [IREP] program calculated a 99th 
percentile value for the probability of causation for bladder 
cancer of 9.66%."  It was concluded that, "In view of the 
above, it remains our opinion that it is unlikely that the 
Veteran's bladder cancer can be attributed to radiation exposure 
while in military service."

In September 2009, the Veteran submitted an alternate dose 
estimate from W.D., who specializes in radiology and diagnostic 
physics.  W.D.'s radiation dose estimate was reportedly based on 
estimates of the number of patients the Veteran personally worked 
with per day, the number of patients who needed to be held, the 
number of fluoroscopic cases per day, and the number of CT cases 
per week (for which there was no control booth).  The radiation 
dose estimate is also based on the Veteran's assertion that no 
aprons were available to be worn and on what W.D. considered to 
be the most likely equipment that would have been used in the 
hospital at the time.  

W.D. stated that "The dose to [the Veteran] ... was determined by 
estimating the tube current (mA-min) and kVp for each study, 
estimating the x-ray output in mR/mAs, then determining the 
fraction of incident beam scattered to [the Veteran]."  He 
further explained how each individual figure was determined and 
the assumptions on which these calculations were based.  

According to W.D., "Based on the assumptions made, in a typical 
year [the Veteran] received a realistic minimum exposure of 
40,000 mR and a reasonable maximum of 75,000 mR per year with an 
estimated absorbed tissue dose of 34,000 mrem to 65,000 mrem per 
year."  He noted that "these levels are well above the 5,000 
mrem (N-18) allowed dose per year," and that "the dose received 
for any one study in which [the Veteran] was in the room could be 
considered manageable but that the large numbers of unprotected 
case[s] in which he was involved lead to this high estimated 
dose."  

W.D. concluded that, "At the levels determined and using the 
linear no-threshold dose-response relationship, [the Veteran] 
would have a significant increase in lifetime cancer risk (6.8 to 
13 times the risk in a given year of somebody who worked at the 
legal dose limit) particularly considering the extended exposure 
period of approximately 3 years."  He also stated that, "Had 
aprons been available, the dose [the Veteran] would have received 
to the "whole body" (trunk, major organs, reproductive organs, 
blood forming organs) would have been reduced by a factor well in 
excess of 95% (I have recorded reductions in excess of 99%)."

W.D. concluded that, "Based on the assumptions and calculations, 
[the Veteran's] exposures were clearly in excess of the legal 
limit by several multiples" and noted that "The dose limit was 
set based on lifetime risk of radiation induced fatal cancer 
seeking to keep the worker as safe as in any 'safe' industry."  
He concluded that "It follows that there is great increase in 
risk of malignancy to [the Veteran]" and that, resolving the 
benefit of the doubt in favor of the Veteran, "there is a 
significant chance that his malignancy was caused by the high 
doses he received."  

A December 2010 letter from D.W. addresses the Board's May 2010 
finding that the September 2009 estimate less probative than the 
January 2009 estimate because it was based in large part on 
inaccurate factual assumptions regarding the Veteran's working 
conditions.  The specific assumptions at issue concerned the 
frequency with which the Veteran wore an apron while performing 
his duties.  

In the December 2010 letter, D.W. noted that his prior dose 
estimate was not based on the total cases performed but rather 
was based on the total cases performed when the Veteran reports 
he was in the room without the protection of an apron.  He stated 
that he had interpreted the Veteran's report that aprons were 
rarely available to mean that aprons were only available 10 to 15 
percent of the time.  He stated that this factor was already 
incorporated into the calculation, but he could apply an 
additional apron use factor to the dose estimate in order to give 
the highest possible benefit of the doubt to the radiation 
protection practices of the Naval Hospital.  

It was D.W.'s experience that aprons are in the neighborhood of 
99 percent effective in reducing personnel dose from scattered x-
rays when properly worn.  Applying an additional "apron worn" 
factor of 0.15 (15 percent), and conservatively assuming aprons 
were completely protective to 100 percent, the Veteran's 
estimated whole body dose equivalent was now estimated at 28,900 
to 55,250 mrem annually.  This is still 5.8 to 11 times the legal 
limit at the time, and D.W. stated that his earlier assertion 
that this dose puts the Veteran at much higher risk of cancer 
than a worker meeting the limit is still valid.  He stated it is 
clear that, even if apron use was 20 percent, his dose would 
still be excessive.  

D.W. explained that he approached the dose estimate as a follow 
up of a radiological "incident," which he defined as an event 
that is outside the norms of practice, and as such is not in 
keeping with routine or average radiological practices 
nationwide.  He noted that Dr. G. correctly discounts the single 
dosimetry result as the Veteran indicated that he was ordered not 
to wear a badge.  However, Dr. G. estimated the Veteran's dose 
based on average doses for radiological technologists nationwide.  
D.W. noted there was no consideration in Dr. G.'s dose estimate 
for the patient load, the site practices, or working conditions 
to which the Veteran attests.  D.W. stated that, "if we are to 
make the assumption that the working conditions, practices, staff 
shortages and patient workload were outside the norm at the Naval 
Hospital at Camp Lejeune at that time; then a dose reconstruction 
MUST be modeled from the information provided by workers at the 
time, NOT from workers at other locations."

The probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, his 
knowledge and skill in analyzing the data, and his medical 
conclusion.  As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions are 
within the province of the adjudicator.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  Whether a physician provides a 
basis for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the merits.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims folder and the 
thoroughness and detail of the opinion.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).

In the case at hand, the Board finds that the January 2009, 
September 2009, and December 2010 radiation dose assessments are 
probative to the question at hand.  The Board notes that both 
physicists are professionally qualified to provide radiation 
dosage estimates.  See Espiritu, supra.  The Board further notes 
that each expert thoroughly explained his methodology, including 
the assumptions on which his estimates were based and the factors 
that went into each individual calculation.  The Board finds that 
each estimate, when examined on its own terms, is internally 
consistent and, to that extent, is probative.  The Board further 
finds these estimates to be much more probative than the 103 mrem 
estimate that was given by the Naval Dosimetry Center.

However, the Board must ultimately find the January 2009 estimate 
of Dr. G. to be more probative than W.D.'s September 2009 and 
December 2010 assessments.  

The Board notes that its May 2010 denial was based on its having 
found an obvious defect in the September 2009 report's 
methodology.  Specifically, the Board found reduced probative 
value in the September 2009 estimate because it assumed that the 
Veteran never wore an apron while performing his duties.  Given 
that the September 2009 assessment posits the Veteran's radiation 
exposure would have been reduced between 95 to 99 percent had he 
worn an apron, the Board concluded in May 2010 that, had the 
Veteran worn an apron for even a portion of the time, the actual 
radiation dosage would have been markedly lower than is suggested 
by the September 2009 estimate.  

The December 2010 estimate addresses this particular objection 
and provides a revised estimate based on the assumption that the 
Veteran wore an apron 15 percent of the time.  It lowers the 
estimated whole body dosage amount from the 40,000 mrem to 75,000 
mrem of the September 2009 report to an estimated 28,900 mrem to 
55,250 mrem annually.  It notes that the revised dosage estimate 
was still 5.8 to 11 times the legal limit at the time.  It 
further asserts that, even if it is assumed the Veteran wore an 
apron 20 percent of the time, the Veteran's radiation exposure 
would have exceeded the recommended safe dosage of 5,000 mrem per 
year.  

There is an admittedly weak implication that the radiation dosage 
estimate would be much more in line with the total 6,821 mrem 
estimate from January 2009 had the specialist assumed that the 
Veteran wore an apron 25 percent of the time.  (The Board notes 
that, while the January 2009 assessment of 6,821 mrem is the 
estimated radiation dosage for the Veteran's entire military 
career, it was entered into the IREP-NIOSH as a single dose 
having been administered in 1969.  This has the effect of 
overestimating the Veteran's exposure, as it assumes that all of 
his exposure occurred at a single point in time instead of having 
been spread out over approximately three years.  Therefore, the 
6,821 mrem estimate as applied by the Chief Public Health and 
Environmental Hazards Officer in February 2009 has effectively 
been annualized and may be compared with the 28,900 mrem to 
55,250 mrem annual estimate from the December 2010 opinion.)  The 
Board notes that the record offers no support for the assumption 
that the Veteran only wore an apron 15 percent of the time, and 
that it is equally legitimate to assume a 25 percent apron usage 
rate rather than an apron usage rate of 15 percent.  

Ultimately, the Board finds the January 2009 assessment more 
probative than the December 2010 estimate because the methodology 
employed by Dr. G. is based upon a more accurate picture of the 
Veteran's radiation exposure.

Dr. G.'s January 2009 estimate utilizes "the distribution of 
annual film badge doses in hospitals for the years 1960 through 
1976, which encompass the years that the veteran was working as 
an x-ray technician in the Navy" from the Simon et al., study 
that was noted above.  The Simon study "used approximately 500 
badge readings taken on the outside of the apron to determine the 
distributions."  This study was noted to account for missed 
dose.  Dr. G. listed the annual doses that were obtained at 
various percentile levels within the distribution and noted that 
doses are usually estimated at the 95th percentile to provide a 
veteran-friendly overestimated dose.  In this case, however, the 
consultant used the figure corresponding to the 99th percentile 
level because of the radiological safety concerns that were 
raised by the record.  

The Board emphasizes that, according to NAVMED P-5055, Radiation 
Health Protection Manual, "The film badge shall be worn on the 
front surface of the head or trunk of the body, in the area 
expected to receive the highest exposure....  The film badge shall 
be worn on the outer garments, except where contamination of the 
badge should occur, or in difficult working conditions where the 
film badge might be lost.  In such cases, the film badge should 
be worn under protective clothing."  NAVMED P-5055, Radiation 
Health Protection Manual, Chapter 6, Section 6-2 (October 1968).

Significantly, the Simon study expressly notes that the badges it 
studied were worn on the outside of the apron.  Consequently, Dr. 
G. noted that "the dose recorded when the badge is worn outside 
the apron is a reasonable estimate [of] what the person received 
to the head and neck and would have received to the trunk of the 
body had the apron not been worn."  Furthermore, "If the apron 
was worn regularly and the badge worn under the garment, then one 
could argue that the badge provided a reasonable estimate of the 
dose to the bladder, since both would be under the apron.  If the 
badge were worn outside the apron, then it would have provided an 
overestimate of the dose to the bladder."  

The Board finds that the January 2009 report provides a much more 
precise estimate of the Veteran's actual radiation exposure, as 
the study on which it is based provides actual radiation exposure 
from others x-ray technicians who performed the same duties as 
the Veteran during the same time period.  The assessments from 
W.D., on the other hand, are based upon his own conjecture 
regarding the type of equipment that was used by the Veteran, the 
number of exposures, and the distance of exposures.  While the 
Board acknowledges that W.D.'s conjectures are educated, the 
numbers from the Simon study compile an actual range of annual 
radiation exposure that was recorded based on the variety of 
actual working conditions of the individuals whose badges were 
used in the study.  Taking the 99th percentile figures 
effectively assumes that the Veteran's working conditions were 
equivalent, radiation exposure-wise, to the worst conditions that 
were experienced by any of the individuals whose badges were 
studied. 

The Board acknowledges W.D.'s objection that "if we are to make 
the assumption that the working conditions, practices, staff 
shortages and patient workload were outside the norm at the Naval 
Hospital at Camp Lejeune at that time; then a dose reconstruction 
MUST be modeled from the information provided by workers at the 
time, NOT from workers at other locations."  The Board notes, 
however, that the working conditions of the study participants 
varied greatly, with particularly relevant variations occurring 
in the types of equipment they used and the technicians' work 
hours.  There is no indication that the Veteran's workload or 
equipment usage were outside the norm of even the most severe 
working conditions that were represented in the Simon study, and 
W.D. has provided no evidence of any such conditions.  There is 
no suggestion in the record that the Veteran actually worked 
around equipment that emitted much more radiation than was 
emitted by any of the equipment that was used by the study's 
subjects, or that the Veteran's work hours led to much more 
radiation exposure than that received by any of the study's 
subjects.  The Board cannot base its decision upon baseless 
assumptions of extraordinary circumstances.

With respect to the most significant variation in the Veteran's 
working conditions, the Board notes that, while the Veteran may 
have been ordered not to wear his radiation badge, the badge 
readings from the Simon study were taken outside the workers' 
protective clothing.  The badges would have thus recorded the 
radiation exposure levels that would have been received had the 
wearer never worn a protective apron at all.  Therefore, the fact 
that the Veteran may not have always worn an apron would not 
result in radiation exposure that was outside the range found in 
the Smith study. 

Finally, W.D.'s September 2009 letter agrees "that plugging in 
6.281 rem as an acute dose into the NIOSH calculator would result 
in approximately the [increased] risk estimate [of 9.66 percent] 
quoted."  He further noted, "However, if the dose which I 
calculated were plugged in over the period of exposure as chronic 
exposure (which results in a lower risk estimate than the acute 
model), the 99% percentile risk estimate for bladder cancer is 
81.26%!"  

As explained above, the Board has already determined that W.D.'s 
September 2009 dose estimate is less probative in that it was 
based on an inaccurate assumption that the Veteran never wore a 
protective apron during service.  W.D. states in his December 
2010 letter that "the cases used in the [September 2009] dose 
estimate were not the total cases performed but the total cases 
performed when [the Veteran] states he was in the room without 
the protection of an apron.  I apologize that that was not clear 
in the original document."  

However, review of the September 2009 record contradicts this 
post hoc assertion.  This report notes that the Veteran reported 
that he personally worked with an average of 90 patients per day.  
Many patients needed to be held, and that "No aprons were 
available to be worn by [the Veteran]."  An average of 3 
fluoroscopic cases per day were reported, and "Again [the 
Veteran] indicates no apron protection was available."  In 
addition, "2 CT cases were done each week, there was no control 
booth, [the Veteran] was in the room with the patient without an 
apron."  This description gives no suggestion that the Veteran 
wore an apron for any of these procedures, and there is no 
indication that either the Veteran or W.D. had simply omitted 
mention of times when he did wear an apron.
 
Nor does W.D.'s description of his methodology even imply that 
the calculations themselves accounted for apron use.  W.D. 
explained that:

The dose to [the Veteran] from these studies was determined 
by estimating the tube current (mA-min) and kVp for each 
study, estimating the x-ray output in mR/mAs, then 
determining the fraction of incident beam scattered to [the 
Veteran].  The beam output was determined from empirical 
data published in NCRP 49 and from data collected by this 
author in practice.  The scatter fraction was determined 
from data published in NCRP 49 and NCRP 147.  The lowest 
estimated dose was determined assuming the use of a nominal 
400 speed film-screen system closer to 200 speed.  [The 
Veteran's] distance from the patient while in the x-ray 
room was conservatively estimated to be 20% at 1/2 meter 
(arm's length), 50% at 1m from the patient (close support) 
and 30% at 2 meters from the patient.

The dose was calculated with the use of a program using 
NCRP 49 as a guide for scattered fraction and machine 
output as well as the authors [sic] own calculations, 
again, using techniques and output felt to be as low as 
could possibly be used and as high as would reasonably be 
used while maintaining good image quality.  The scatter 
fraction for the authors [sic] calculations came from the 
values published in NCRP 147.

There is no suggestion that W.D.'s calculations automatically 
adjusted for apron usage and, as noted above, there is no 
suggestion that the Veteran was limiting his description of his 
duties to times at which he was not wearing an apron.  The Board 
observes that W.D.'s highly detailed methodology description 
expressly lists the percentages for which the Veteran was 
estimated to be 1/2 meter, 1 meter, and 2 meters from each patient.  
With such attention to detail, the Board does not believe that, 
had W.D.'s calculations contemplated apron usage, a mention of 
this factor would have been omitted from the discussion.  For 
these reasons, the Board finds that these contradictory 
statements regarding the Veteran's apron usage cast doubt on the 
credibility of W.D.'s medical evidence.  

With respect to the other concern noted above, the disagreement 
arises over the proper estimated radiation dose assessment 
itself; there is no disagreement over how to insert that number, 
once determined, into the NIOSH calculator to arrive at an 
increased estimated risk assessment for bladder cancer.  The 
Chief Public Health and Environmental Hazards office explained 
that calculating the Veteran's increased risk for bladder cancer 
based on his having received the entire estimated radiation 
exposure found by Dr. G. (which itself constitutes an estimate 
for total exposure over his entire period of service) as a single 
dose is more favorable to the Veteran because it would tend to 
increase the probability of causation for cancer, and W.D. 
acknowledged that using inserting the numbers as chronic exposure 
results in a lower risk estimate than the acute model.  
Consequently, the Board finds that the concerns raised by W.D. in 
the September 2009 letter are both unfounded and irrelevant to 
determining the proper radiation dosage estimate itself and thus 
do not diminish the probative value of Dr. G.'s January 2009 
radiation dose estimate.  

In short, the Board concludes that the January 2009 radiation 
dosage assessment from Dr. G., along with the February 2009 
opinion from the Chief Public Health and Environmental Hazards 
Officer, is the most probative estimate of the Veteran's exposure 
to ionizing radiation of record.  The Board further notes that 
there is no competent medical opinion of record linking the 
Veteran's bladder cancer to his military service separate from 
his exposure to ionizing radiation.  Thus, the preponderance of 
the evidence is against granting entitlement to service 
connection for transitional cell carcinoma of the bladder as a 
result of exposure to ionizing radiation.  As the evidence 
preponderates against the claim, the benefit-of-the-doubt 
doctrine is inapplicable, and service connection must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.


ORDER

Entitlement to service connection for transitional cell carcinoma 
of the bladder as a result of exposure to ionizing radiation is 
denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


